Exhibit 10.28
(EVERSHEDS LOGO) [y62968y6296804.gif]
Dated 1 February 2008

(1)   KUC PROPERTIES LIMITED   (2)   OCEAN POWER TECHNOLOGIES LIMITED

LEASE
relating to premises known as Unit 54(15) Hurlbutt Road Heathcote Industrial
Estate Warwick CV34 6TD

     
Eversheds LLP
  T +44 (0) 845 497 1000
115 Colmore Row
  F +44 (0) 845 497 1900
Birmingham
  DX 13004 Birmingham
B3 3AL
  www. eversheds .com

 



--------------------------------------------------------------------------------



 



PARTICULARS
PART 1: LAND REGISTRY PARTICULARS

         
LR1.
  Date of lease   1 February 2008
 
       
LR2.
  Title number(s)    
 
       
LR2.1
  Landlord’s title number(s)   WK268918.
 
       
LR2.2
  Other title numbers   None.
 
       
LR3.
  Parties to this lease    
 
       
 
  Landlord   KUC PROPERTIES LIMITED (registered number SC044073) whose
registered office is at 24/25 St Andrew Square Edinburgh EH2 1AF.
 
       
 
  Tenant   OCEAN POWER TECHNOLOGIES LIMITED (registered number 05225532) whose
registered office is at Warwick Innovation Centre Warwick Technology Park
Gallows Hill Warwick CV34 6UW.
 
       
LR4.
  Property   In the case of a conflict between this clause and the remainder of
this lease then, for the purposes of registration, this clause shall prevail.
 
       
 
      The premises (referred to in this Lease as “the Premises”) known as Unit
54 No. 15 Hurlbutt Road Heathcote Industrial Estate Leamington Spa shown edged
red on the attached plan including all alterations, improvements and additions
made to those premises during the Term, landlord’s fixtures and conduits
exclusively serving those premises at any time during the Term and one half
severed vertically of all party walls dividing those premises from any adjoining
premises but

 



--------------------------------------------------------------------------------



 



         
 
      excluding the airspace above the upper level of the buildings on those
premises at any time during the Term.
 
       
LR5.
  Prescribed statements etc    
 
       
LR5.1
  Statements prescribed under rules 179 (dispositions in favour of a charity),
180 (dispositions by a charity) or 196 (leases under the Leasehold Reform,
Housing and Urban Development Act 1993) of the Land Registration Rules 2003  
None.
 
       
LR5.2
  This lease is made under, or by reference to, provisions of:   None.
 
       
LR6.
  Term for which the Property is leased   From and including December 2007.

To and including 18 December 2011.

(This term is referred to in this Lease as “the Contractual Term”).
 
       
LR7.
  Premium   None.
 
       
LR8.
  Prohibitions or restrictions on disposing of this lease   This Lease contains
a provision that prohibits or restricts dispositions.
 
       
LR9.
  Rights of acquisition etc    
 
       
LR9.1
  Tenant’s contractual rights to renew this lease, to acquire the reversion or
another lease of the Property, or to acquire an interest in other land   None.
 
       
LR9.2
  Tenant’s covenant to (or offer to) surrender this lease   None.
 
       
LR9.3
  Landlord’s contractual rights to acquire this lease   None.
 
       
LR10.
  Restrictive covenants given in this lease by the Landlord in   None.

 



--------------------------------------------------------------------------------



 



         
 
  respect of land other than the Property    
 
       
LR11.
  Easements    
 
       
LR11.1
  Easements granted by this lease for the benefit of the Property   The rights
specified in Schedule 1.
 
       
LR11.2
  Easements granted or reserved by this lease over the Property for the benefit
of other property   The rights specified in Schedule 2.
 
       
LRI2.
  Estate rentcharge burdening the Property   None.
 
       
LR13.
  Application for standard form of restriction   None.
 
       
LR14.
  Declaration of trust where there is more than one person comprising the Tenant
  Not applicable.

 



--------------------------------------------------------------------------------



 



PART 2: OTHER PARTICULARS

     
Initial Rent
  Sixteen thousand pounds (£16,000) per annum exclusive of value added tax
 
   
Rent Start Date
  1 February 2008
 
   
Permitted Use
  Use of the Premises for storage, administration and manufacture within
Class B1 (c) or B8 of the Schedule to the Town & Country Planning (Use Classes)
Order 1987

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
 
       
1   DEFINITIONS AND INTERPRETATION
    1  
1.1 ‘Additional Rents’
    1  
1.2 ‘Building’
    1  
1.3 ‘Conduits’
    1  
1.4 ‘Insurance Rent’
    1  
1.5 ‘Insured Risks’
    2  
1.6 ‘Interest Rate’
    2  
1.7 ‘Internal Painting Year’
    2  
1.8 ‘Landlord’
    2  
1.9 ‘Main Structure’
    2  
1.10 ‘Plan’
    2  
1.11 ‘Planning Acts’
    2  
1.12 ‘Premises’
    3  
1.13 ‘the Regulation’
    3  
1.14 ‘Rent’
    3  
1.15 ‘Service Costs’
    3  
1.16 ‘Service Charge’
    3  
1.17 ‘Service Charge Year’
    3  
1.18 ‘Superior Lease’
    4  
1.19 ‘Superior Landlord’
    4  
1.20 ‘Tenant’
    4  
1.21 ‘Term’
    4  
2   DEMISE AND RENT RESERVATION
    4  
3   TENANT’S COVENANTS
    5  
3.1 To pay rent
    5  
3.2 Interest
    5  
3.3 Rates and taxes
    5  
3.4 To repair
    6  
3.5 To paint and redecorate
    6  
3.6 To yield up
    6  
3.7 To comply with statutory requirements
    7  
3.8 Planning
    7  
3.9 Notices received
    8  
3.10 Notice as to defects
    8  
3.11 To permit entry to examine and do repairs
    8  
3.12 To repair on notice
    9  
3.13 Landlord may repair on Tenant’s default
    9  
3.14 Re-letting
    9  
3.15 Landlord’s costs
    10  
3.16 Insurance
    10  
3.17 Electrical alterations
    11  
3.18 Alterations
    11  

 



--------------------------------------------------------------------------------



 



          Clause   Page
 
       
3.19 Permitted Use
    13  
3.20 Prohibited uses
    13  
3.21 Advertising signs and posters
    13  
3.22 Nuisance
    13  
3.23 To clean windows and clear refuse
    14  
3.24 Easements
    14  
3.25 Alienation etc
    14  
3.26 To register any disposition
    17  
3.27 Not to overload premises nor obstruct Conduits
    17  
3.28 To comply with regulations
    18  
3.29 Restrictive covenants and Superior Lease
    18  
3.30 Indemnity
    18  
3.31 Value added tax
    18  
3.32 Information as to subtenants
    19  
4   LANDLORD’S COVENANTS
    19  
4.1 Quiet enjoyment
    19  
4.2 To insure
    19  
4.3 To repair and to maintain services
    20  
4.4 Superior Lease
    20  
5   FURTHER PROVISIONS
    20  
5.1 Forfeiture and re-entry
    20  
5.2 Rent cesser
    21  
5.3 Determination
    22  
5.4 Insurance proceeds
    22  
5.5 Disputes
    22  
5.6 Service of notices
    22  
5.7 Compensation for disturbance
    23  
5.8 Rights and easements
    23  
5.9 Jurisdiction
    23  
5.10 Landlord’s liability
    23  
5.11 The Superior Landlord and mortgagee
    23  
6   EXCLUSION OF THE 1954 ACT
    24  
7   NEW TENANCY
    24  
8   RIGHTS OF THIRD PARTIES
    24  
9   NO AGREEMENT FOR LEASE
    24  
Schedules
       
1   Rights Granted
    25  
1 Support
    25  
2 Passage of utilities
    25  
3 Use of common parts
    25  
4 Right to enter adjacent premises
    25  
2   Rights Reserved by the Landlord
    27  
1 Support
    27  
2 Passage of utilities
    27  
3 Easements
    27  
4 Right of entry
    27  

 



--------------------------------------------------------------------------------



 



          Clause   Page
 
       
5 Right to alter
    27  
3   SERVICES
    29  
Part 1(A)
    29  
Part 1(B)
    30  
Part 2
    31  
4   Guarantee Covenants
    32  
5   Deeds
    33  

 



--------------------------------------------------------------------------------



 



(MAP) [y62968y6296805.gif]

 



--------------------------------------------------------------------------------



 



THIS LEASE made on the date set out in clause LR1 of the Land Registry
Particulars between (1) the Landlord and (2) the Tenant WITNESSES as follows:

1.   DEFINITIONS AND INTERPRETATION       In this lease where the context so
admits the words and expressions set out in the Lease Particulars shall have the
meanings there set out and the following words and expressions shall mean:   1.1
  “Additional Rents”

  1.1.1   the Insurance Rent (as hereinafter defined)     1.1.2   the Service
Charge (as hereinafter defined)     1.1.3   any interest chargeable under this
lease     1.1.4   all expenses costs fees and other sums incurred under the
provisions of the sub-clauses of this lease headed Landlord’s costs Landlord may
repair on Tenant’s default To pay costs and Value added tax     1.1.5   any
additional insurance premiums payable by the Tenant under the sub-clause headed
Insurance.

1.2   “Building”       the land and building known as Heathcote Industrial
Estate Leamington Spa and the curtilage thereof and any boundary walls and
fences and all additions and alterations thereto,   1.3   “Conduits”       pipes
drains gutters flues channels wires and other conducting media and ancillary
apparatus in or serving the Building.   1.4   “Insurance Rent”       a sum
representing a fair proportion of the cost to the Landlord of:

  1.4.1   complying with the Landlord’s insuring covenant hereinafter contained
    1.4.2   public liability insurance of the Landlord in connection with the
Building     1.4.3   obtaining at periodic intervals independent valuations of
the Building for insurance purposes

1



--------------------------------------------------------------------------------



 



    together with an amount equivalent to the excess sums (if any) which the
insurers are not liable to pay out on any insurance claim in respect of the
Premises.   1.5   “Insured Risks”       fire lightning explosion aircraft (not
being hostile aircraft) and articles dropped therefrom riot civil commotion
earthquake storm tempest flood burst water pipes and impact by road vehicles and
any other insurable risks against which the Landlord shall from time to time
deem it desirable to insure subject in each case to:

  1.5.1   insurance for any risk being reasonably obtainable on normal
commercial terms     1.5.2   such exclusions and limitations as may be imposed
by the insurers.

1.6   “Interest Rate”       the base rate of Barclays Bank plc or such other
bank as the Landlord may nominate from time to time acting reasonably or if the
base rate shall cease to exist such other rate of Interest as is most closely
comparable with it as may be specified by the Landlord.   1.7   “Internal
Painting Year”       2010.   1.8   “Landlord”       the Landlord named in the
Lease Particulars and where the context so admits the reversioner for the time
being expectant upon the termination of the tenancy hereby created.   1.9  
“Main Structure”       the roof foundations floor structures load-bearing walls
or frame stanchions beams columns and all external walls window frames and all
common Conduits of the Building.   1.10   “Plan”       the plan annexed hereto.
  1.11   “Planning Acts”       the Town and Country Planning Act 1990 and all
other legislation relating to planning.

2



--------------------------------------------------------------------------------



 



1.12   “Premises”       the premises known as Unit No. 54(15) Heathcote
Industrial Estate which are shown for Identification only edged red on the Plan
and which shall for the purpose of clarification extend to and include:

  1.12.1   the interior finishes of external walls and of internal load bearing
walls frames stanchions beams and columns and the floor boards and floor and
ceiling finishes     1.12.2   all internal non load bearing walls or partitions
wholly within the Premises     1.12.3   one half in thickness of all internal
non load bearing walls or partitions separating the Premises from any other part
of the Building     1.12.4   all doors door frames and glass in windows and
doors     1.12.5   all Conduits which serve exclusively the Premises and    
1.12.6   all Landlord’s fixtures and fittings     but shall exclude the Main
Structure.

1.13   “the Regulation”       the Tenant must not store or leave refuse on the
Premises other than in lidded containers with a volume of not more than 1,100
litres.   1.14   “Rent”       the Initial Rent but such term does not include
the Additional Rents although the word “rents” includes both the Rent and the
Additional Rents.   1.15   “Service Costs”       the costs incurred by the
Landlord in carrying out the works and providing the services set out in
Part 1(A) of Schedule 3 and the service expenses incurred under Part 1(B) of
that Schedule.   1.16   “Service Charge”       the sum payable by the Tenant in
accordance with Part 2 of Schedule 3.   1.17   “Service Charge Year”       the
period of twelve months up to the 31st of December in each year or such other
period as the Landlord shall from time to time choose.

3



--------------------------------------------------------------------------------



 



1.18   “Superior Lease”       any lease of the whole or any part of the Building
superior to this lease.   1.19   “Superior Landlord”       the person entitled
to the benefit of the reversion expectant upon the determination of any Superior
Lease.   1.20   “Tenant”       the Tenant named in the Lease Particulars and
where the context so admits its successors in title to the tenancy hereby
created.   1.21   “Term”       the Contractual Term and any period of holding
over or extension of the Contractual Term whether by statute or common law.

and in this lease where the context so admits:

1.22   the singular includes the plural and vice-versa and the masculine the
feminine and the neuter shall each include the others;   1.23   reference to any
statute (but not any Use Class Order) shall Include any legislation amending or
replacing the same and any statutory instruments orders rules or regulations
having effect thereunder;   1.24   every covenant by the Tenant not to do any
act shall include an obligation not to allow that act to be done;   1.25   where
the Tenant or the Guarantor is more than one person their covenants and
references to them shall be joint and several;   1.26   references to ‘this
lease’ are to this lease as varied or supplemented; and   1.27   the clause
headings shall not affect the construction.   2.   DEMISE AND RENT RESERVATION  
    The Landlord HEREBY DEMISES unto the Tenant the Premises TOGETHER WITH the
easements and rights specified in Schedule 1 EXCEPT AND RESERVED unto the
Landlord and others the easements and rights specified in Schedule 2 TO HOLD the
Premises unto the Tenant for the Contractual Term SUBJECT TO the provisions of
the deeds and documents referred to in Schedule 5 YIELDING AND PAYING therefor
to the Landlord during the Term yearly and proportionately for any fraction of a
year the rents set out hereunder:



4



--------------------------------------------------------------------------------



 



2.1   The Initial Rent to be paid by equal quarterly payments in advance on the
usual quarter days in every year the first payment (apportioned in respect of
the period from the Rent Start Date up to and including the day immediately
preceding the next following quarter day) to be paid on the date hereof   2.2  
the Additional Rents — to be payable from the date hereof or the date of
occupation if earlier (as determined by the Landlord or its surveyor acting
reasonably) and to be paid to the Landlord within seven days of demand (except
as otherwise provided).   3.   TENANT’S COVENANTS       THE Tenant HEREBY
COVENANTS with the Landlord throughout the Term or until released pursuant to
the Landlord and Tenant (Covenants) Act 1995 as follows:   3.1   To pay rent

  3.1.1   To pay the reserved rents at the times and in manner aforesaid without
any deduction or set off     3.1.2   If the Landlord reasonably requires to pay
by Banker’s Standing Order

3.2   Interest       If any rents or other sums payable hereunder shall be due
but unpaid to pay interest thereon (if demanded by the Landlord) calculated on a
daily basis from the due date until receipt by the Landlord at the rate of 3%
over the interest rate per annum (except as otherwise provided herein) over the
Interest Rate compounded on the usual quarter days (which rate shall apply
before as well as after any judgment of the Court) Provided that this sub-clause
shall not prejudice any other right or remedy in respect of such rents.   3.3  
Rates and taxes

  3.3.1   To pay and discharge all existing and future rates taxes (save any
taxes payable by the Landlord solely due to Its ownership of the Building or
Premises) assessments outgoings duties and impositions whatsoever payable by law
in respect of the Premises or any part thereof by the owner or occupier thereof
including all charges in respect of water gas electricity and telecommunications
used or consumed at the Premises     3.3.2   If the Tenant claims rate relief
for empty premises and the Landlord accordingly is unable at the end of the Term
to claim any such relief to indemnify the Landlord in respect of any such relief
lost.

5



--------------------------------------------------------------------------------



 



  3.3.3   Not to agree or by default allow to be fixed the rateable value of the
Premises or any part thereof without the prior written consent (not to be
unreasonably withheld or delayed) of the Landlord and to cooperate with the
Landlord in any negotiations with the District Valuer at the sole cost of the
Landlord and if so requested by the Landlord to take all necessary steps to
appeal against any such rateable value fixed.

3.4   To repair

  3.4.1   In a proper and workmanlike manner to repair maintain and cleanse and
keep in good and substantial repair and condition the Premises and all additions
and improvements thereto including (but without prejudice to the generality of
the foregoing) all sanitary central heating and water apparatus therein serving
the Premises (damage caused by any of the Insured Risks excepted save to the
extent that payment of any policy moneys is withheld in whole or in part by
reason of any act neglect or default of the Tenant or anyone at the Premises
expressly or impliedly with the authority of the Tenant or any undertenant)    
3.4.2   To renew and replace from time to time all Landlord’s fixtures and
fittings which may be or become beyond repair     3.4.3   To pay a sum
equivalent to the loss of Rent during such period as is reasonably required for
the carrying out of works after the end of the tenancy by reason of any breach
of this sub-clause without prejudice to any other right of the Landlord.

3.5   To paint and redecorate       In the Internal Painting Year in a proper
and workmanlike manner and to the reasonable satisfaction of the Landlord to
paint all the inside parts of the Premises previously painted with two coats of
good quality paint (the last painting to be in colours and materials to be
approved by the Landlord Provided That such approval shall not be unreasonably
withheld or delayed) and at the same time to oil varnish polish paper or treat
all internal parts thereof previously or requiring to be so treated and to wash
down all washable surfaces.   3.6   To yield up       At the expiration or
sooner determination of the Term:

  3.6.1   peaceably to yield up to the Landlord the Premises with vacant
possession in repair and decorated in accordance with the several covenants
herein contained

6



--------------------------------------------------------------------------------



 



  3.6.2   to give up all keys of the Premises to the Landlord     3.6.3   to
remove all Tenant’s chattels and all rubbish from the Premises and (if requested
by the Landlord) all Tenant’s fixtures and fittings and to make good immediately
any damage caused by the removal.

3.7   To comply with statutory requirements

  3.7.1   At all times to observe and comply with the provisions of or imposed
under any statute licence consent authorisation or regulation regulating or
permitting the use of the Premises and the requirements of any competent
authority in that connection and at the expense of the Tenant to do all that is
necessary to obtain maintain and renew all licences and registrations required
by law for the use of the Premises     3.7.2   At the sole cost of the Tenant to
comply with the requirements of every Act of Parliament and all directly
applicable European Community law for the time being in force and of all byelaws
orders and regulations licences consents permissions and conditions made
thereunder affecting the Premises or any use thereof.

3.8   Planning       In relation to the Planning Acts:

  3.8.1   not to carry out any development (as therein defined) without having
first obtained all necessary consents thereunder     3.8.2   not without the
prior written consent of the Landlord to apply for permission for any such
development     3.8.3   not without the prior written consent of the Landlord to
implement any planning permission relating to the Premises     3.8.4   to pay
any charge which may be imposed under the Planning Acts in respect of the
carrying out of any operations or the institution or continuance of the use of
the Premises     3.8.5   unless the Landlord shall otherwise direct in writing
to carry out and complete before the expiration or sooner determination of the
Term any works stipulated to be carried out to the Premises notwithstanding that
such works are to be carried out by a later date as a condition of planning
permission for any development begun before such expiration or sooner
determination     3.8.6   if the Tenant shall receive any compensation relating
to the Tenant’s interest hereunder due to any restriction placed upon the user
of the

7



--------------------------------------------------------------------------------



 



Premises as a result of the Planning Acts then if and when the Tenant’s interest
hereunder shall determine the Tenant shall forthwith make such provision as is
just and equitable for the Landlord to receive its due benefit from such
compensation

  3.8.7   to produce to the Landlord all such plans documents and other evidence
as the Landlord shall reasonably require in order to satisfy itself that the
provisions of this covenant have been complied with.

3.9   Notices received       Within seven days of receipt to give full
particulars to the Landlord of any notice direction order or proposal for a
notice direction or order made given or Issued to the Tenant by any government
department or local or public authority and to supply two copies of the same to
the Landlord and without delay to take all necessary steps to comply with the
same and also at the request of the Landlord and at the joint cost of the
Landlord and the Tenant to make or join with the Landlord in making such
objections or representations relating to the same as the Landlord shall deem
expedient.   3.10   Notice as to defects       Forthwith upon becoming aware of
the same to give notice in writing to the Landlord of any defect or any wants of
repair of the Premises or the remainder of the Building which would or might
give rise to an obligation on the Landlord to do or refrain from doing any act
or thing in order to comply with any statutory duty of care imposed on the
Landlord and at all times to display and maintain all notices which the Landlord
(acting reasonably) may from time to time display or require to be displayed at
the Premises.   3.11   To permit entry to examine and do repairs       To permit
entry to the Premises or any part thereof at all reasonable hours in the daytime
on reasonable prior notice being given (or without prior notice and at any time
in emergency):

  3.11.1   by the Landlord to view the same to examine the state and condition
thereof to take inventories of the fixtures and fittings therein and to make any
inspection which may be required for the purposes of the Landlord and Tenant
Acts 1927 and 1954 or any other enactments for the time being affecting the
Premises the Building or the owner or occupier thereof and for any other purpose
connected with the interest of the Landlord in the Building or its disposal
charge or demise     3.11.2   by the Landlord and (with the previous authority
of the Landlord) the tenants and occupiers of any adjoining premises so as to
execute

8



--------------------------------------------------------------------------------



 



      repairs decorations or alterations to the Premises the adjoining premises
or the Building and which cannot otherwise reasonably be executed without such
entry and to empty cleanse renew or repair any of the Conduits belonging to the
Premises and such adjoining premises or the Building

  3.11.3   by the surveyors agents contractors and workmen of the respective
parties hereby permitted or so authorised to enter together with appliances

subject in all such cases to the persons so entering making good in a reasonable
manner any damage thereby occasioned to the Premises at their sole cost.

3.12   To repair on notice       To repair and make good to the reasonable
satisfaction of the Landlord all breaches of covenant defects and wants of
repair for which the Tenant may be liable within two calendar months after the
giving of notice to the Tenant or sooner if requisite.

3.13   Landlord may repair on Tenant’s default       That if the Tenant shall at
any time default in the performance of any of the covenants herein contained
relating to the repair decoration cleansing or condition of the Premises or any
part thereof of which notice has been given as aforesaid it shall be lawful for
workmen or others employed by the Landlord (but without prejudice to the right
of re-entry hereinafter contained) to enter upon the Premises and repair and
restore the same and all expenses incurred thereby (which expression shall
include but not be limited to the proper fees of professional advisers) shall be
a debt immediately payable by the Tenant to the Landlord on demand.

3.14   Re-letting       To permit the Landlord or its agents during the six
months immediately preceding the expiration or sooner determination of the
Contractual Term or at any time thereafter to affix and retain without
interference upon any suitable part of the Premises a notice for reletting (or
at any time for selling) the same but not so as materially to conceal the
Tenant’s own business signs and name and to permit all persons with written
authority from the Landlord or its agents to enter upon and view the Premises at
all reasonable times of the day without interruption.

9



--------------------------------------------------------------------------------



 



3.15   Landlord’s costs       To pay to the Landlord on an indemnity basis all
solicitors’ counsels’ surveyors’ and other costs expenses and fees incurred by
the Landlord:

  3.15.1   in or in contemplation of lawful and proper proceedings relating to
the Premises whether or not under Sections 146 or 147 of the Law of Property Act
1925 or the preparation and service of a notice thereunder (whether or not any
right of re-entry or forfeiture has been waived by the Landlord or a notice
served on the Tenant has been complied with or the Tenant has enjoyed relief
under the provisions of the Act or forfeiture is avoided otherwise than by
relief granted by the Court)     3.15.2   incidental to the enforcement of any
of the Tenant’s covenants in this lease and in particular in the preparation and
service of a schedule of dilapidations at any time during or within 6 months of
the end of the Term and in the inspection of the works which are the subject of
such schedule whether during or after the carrying out thereof     3.15.3   in
connection with the recovery of any arrears     3.15.4   in respect of any
application for consent required by this lease whether or not such consent is
granted.

3.16   Insurance

  3.16.1   Not to do or omit any act whatsoever whereby any insurance effected
on the Premises or anything therein or on the Building or on any adjoining or
neighbouring premises of the Landlord or of any associated company of the
Landlord may become void or voidable or the premiums payable far such insurance
increased     3.16.2   To the extent that any insurance premium payable in
respect of any such adjoining or neighbouring premises or the Building is
increased by any use act or omission of the Tenant (or anyone at the Premises
expressly or impliedly with the authority of the Tenant or any undertenant) to
pay to the Landlord on demand the full amount of such increase (and not only the
proportion which the Premises bears to any such adjoining or neighbouring
premises or the Building)     3.16.3   In the event of the Premises or any part
thereof being destroyed or damaged by any of the Insured Risks to give immediate
notice thereof to the Landlord



10



--------------------------------------------------------------------------------



 



  3.16.4   In the event of such adjoining or neighbouring premises or the
Building or any part thereof being destroyed or damaged by any of the Insured
Risks and the insurance money being wholly or partly irrecoverable by reason of
any act neglect omission or default of the Tenant (or anyone at the Premises
expressly or impliedly with the authority of the Tenant or any undertenant) then
and in every such case the Tenant will pay to the Landlord forthwith on demand
the whole or (as the case may require) a fair proportion of the cost of
completely rebuilding and reinstating the same     3.16.5   To comply with the
requirements and recommendations of the Landlord’s insurers and not to store on
the Premises any specially inflammable explosive combustible or deleterious or
otherwise hazardous substance and not to release any such substance on to the
Premises or on to or into any other land air or water     3.16.6   Not to effect
any insurance in respect of a risk against which the Landlord shall insure under
Clause 4.2 hereof and not to request the insurers to make a note of the interest
of the Tenant or the Tenant’s mortgagee or any undertenant on any policy
effected by the Landlord     3.16.7   To insure and keep insured in the joint
names of the Landlord and the Tenant and such other names as the Landlord may
reasonably require all the plate glass or any substitute or alternative material
used in windows (if any) and doors in the Premises against breakage with an
insurance company of repute to the full reinstatement cost thereof and public
liability relevant to such breakage and pay all premiums necessary for that
purpose and whenever required produce to the Landlord the policy of insurance
and the receipt for the current year’s premium and whenever a claim arises to
use the insurance money forthwith in reinstating the same with a like or
improved material to the reasonable satisfaction of the Landlord making up any
deficiency out of the Tenant’s own moneys.

3.17   Electrical alterations       Not without the prior written consent (not
to be unreasonably withheld or delayed) of the Landlord to alter or add to the
electrical installation of the Premises (and ensure that any permitted
alterations or additions are carried out in accordance with the terms and
conditions laid down by the Institution of Electrical Engineers and the
Regulations of the Electricity Supply Authority).   3.18   Alterations

  3.18.1   Not to cut injure or alter any part of the Main Structure

11



--------------------------------------------------------------------------------



 



  3.18.2   Not to make any other erection addition or alteration whatsoever to
the Premises without the previous consent in writing of the Landlord not to be
unreasonably withheld or delayed (such consent to be without prejudice
nevertheless to the provisions of the sub-clauses hereof headed Planning
Electrical alterations and To comply with statutory requirements) nor except:

  3.18.2.1   in accordance with plans and specifications (with such additional
copies thereof as the Landlord may reasonably require) previously submitted to
and approved in writing by the Landlord     3.18.2.2   to the satisfaction of
the Landlord

PROVIDED always that any alterations or additions shall at the end or sooner
determination of the Term be reinstated by the Tenant if so required in writing
by the Landlord

  3.18.3   Notwithstanding any other provision contained in this lease the
Landlord may prohibit the Tenant from making any erection addition alteration
improvement or planning application in relation to the Premises or the Building
which could (if followed at any time by a disposal or deemed disposal of any
part thereof) give rise to a charge for tax upon the Landlord whether immediate
deferred or contingent upon the happening of any future event     3.18.4   Where
any erection addition or alteration falls within the scope of the Construction
(Design and Management) Regulations 1994 the Tenant shall:

  3.18.4.1   be the only client for the purposes of the Regulations     3.18.4.2
  send a declaration to that effect to the Health and Safety Executive in
accordance with Regulation 4(4) before the relevant work is commenced and
provide the Landlord with a copy of the acknowledgement from the Health and
Safety Executive as soon as it is received by the Tenant     3.18.4.3   comply
with its obligations as client in respect of all work     3.18.4.4   at any time
upon request provide the Landlord with copies of all health and safety files
relating to the Premises in accordance with the Regulations and at the end or
sooner determination of the Term deliver such files to the Landlord.

12



--------------------------------------------------------------------------------



 



3.19   Permitted Use       Not to use and occupy the Premises other than for the
Permitted Use.   3.20   Prohibited uses       Not to use any part of the
Premises for any public meeting exhibition or entertainment or for any illegal
immorai or noxious purpose or for the purposes of a club or for any sale by
auction or for the playing of any sound-producing instrument or apparatus
audible outside the Premises or as a sleeping place for any person or for
betting or gaming.   3.21   Advertising signs and posters       Not without the
previous written consent of the Landlord to place display in or upon the
Premises any aerial sign advertisement notice poster display of lights or other
object or notification whatsoever other than sign boards displaying the name and
business of the Tenant of a reasonable size and appropriate to such business and
on the expiration or sooner determination of the Term to remove or efface the
same and to make good any damage caused.   3.22   Nuisance

  3.22.1   Not to do any act matter or thing of a dangerous noxious noisome or
offensive nature or which may be or grow to be a danger nuisance annoyance or
disturbance to the Landlord or to other occupiers or residents for the time
being of the Building or the Landlord’s adjoining or neighbouring premises or to
the public nor to allow any manufacturing operations or other processes to be
carried on otherwise than within the Premises     3.22.2   Not to keep any goods
parcels refuse or rubbish in or about the staircases lifts corridors landings
entrances forecourts passages or other common parts of the Building (except in
receptacles provided for that purpose) or otherwise obstruct the same     3.22.3
  Not to behave in any manner which shall be unreasonable unneighbourly
objectionable loud noisy unruly or unsightly and in all matters to act in regard
to the Premises and the Building in a responsible manner so as to cause the
least possible interference with the use and enjoyment of other occupiers of the
Building or the Landlord’s adjoining premises and so as to cause no additional
expense for the upkeep thereof and (without prejudice to the Tenant’s obligation
not to do anything which will be a breach of this clause) upon receiving notice
from the Landlord of anything done on or brought onto the Premises or the
Building which in the opinion of the

13



--------------------------------------------------------------------------------



 



      Landlord reasonably held shall be inconsistent with this covenant
forthwith to discontinue or remove the same and to take to the satisfaction of
the Landlord acting reasonably all steps necessary to prevent any recurrence of
the matter or matters mentioned in any such notice

  3.22.4   To take all necessary and reasonable precautions (whether by the
installation and maintenance of devices for consuming or absorbing fumes noise
or vibrations or for catching intercepting or precipitating noise or dust or
other particles or by some other means) to reduce to a minimum the amount of
noise vibrations fumes dust and other matter emanating from the Premises
PROVIDED always that nothing in this sub-clause contained shall be deemed to be
an authorisation by the Landlord of the commission of a nuisance.

3.23   To clean windows and clear refuse       To clean the windows of the
Premises as often as occasion shall require and at least once in every calendar
month and at least once a week to remove all refuse rubbish and scrap which may
have accumulated on the Premises.   3.24   Easements       To preserve
unobstructed and undefeated all rights of light and other easements appertaining
to the Premises and not to permit (but give notice to the Landlord of) any act
whereby a new easement or encroachment might come to be made into against over
or upon the Premises and to do all such things as the Landlord may reasonably
require to prevent the same.   3.25   Alienation etc

  3.25.1   Not to:

  3.25.1.1   assign charge underlet or part with possession of part only of the
Premises     3.25.1.2   share the possession or occupation of the whole or any
part of the Premises     3.25.1.3   part with possession of the whole of the
Premises save by way of an assignment of the whole on the terms hereinafter
permitted

  3.25.2   Not to assign the Premises without the Landlord’s prior written
consent such consent not to be unreasonably withheld or delayed and subject to
compliance with Clause 3.25.3

14



--------------------------------------------------------------------------------



 



3.25.3   Not to assign the Premises unless the following conditions (which are
specified for the purposes of section 19(1A) of the Landlord and Tenant Act
1927) are complied with prior to such assignment namely that:

  3.25.3.1   the tenant for the time being shall have entered into an authorised
guarantee agreement with the Landlord pursuant to section 16 of the Landlord and
Tenant (Covenants) Act 1995 guaranteeing the performance by the assignee of the
covenants on the part of the Tenant contained in this lease in the terms
(mutatis mutandis) set out in Schedule 4 or in such other form consistent with
section 16 as the Landlord shall reasonably require     3.25.3.2   any guarantor
of the Tenant’s obligations under this lease shall have joined in any such
authorised guarantee agreement in order to covenant (as principal debtor) with
the Landlord that the Tenant shall comply with the authorised guarantee
agreement mentioned in the preceding sub-clause     3.25.3.3   (if reasonably
required by the Landlord) the proposed assignee shall have procured a covenant
with the Landlord by an acceptable guarantor or guarantors in the terms (mutatis
mutandis) set out in Schedule 4 or in such other form as the Landlord shall
reasonably require     3.25.3.4   all rents and other sums due under this lease
have been paid.

3.25.4   Not to underlet the Premises without the Landlord’s prior written
consent such consent not to be unreasonably withheld and not to underlet:

  3.25.4.1   except to an undertenant who shall first have:     (a)   entered
into a covenant with the Landlord to observe and perform the covenants and
conditions on the part of the Tenant contained in this lease (other than the
covenant to pay rent) and     (b)   if reasonably so required by the Landlord
procured a covenant with the Landlord by an acceptable guarantor or guarantors
in the terms (mutatis mutandis) set out in Schedule 4 or in such other form as
the Landlord may reasonably require

15



--------------------------------------------------------------------------------



 



  3.25.4.2   in consideration of any premium     3.25.4.3   without reserving a
yearly rent payable in advance on the usual quarter days equal to the greater
of:     (a)   the then full current open market rack rental value of the
Premises and     (b)   the Rent then payable under this lease         such
yearly rent to be reviewable on the same dates and on the same terms as the Rent
payable under this lease     3.25.4.4   except on similar covenants and
conditions (which the Tenant shall enforce) to those in this lease and in
particular:     (a)   a proviso for re-entry on breach of any covenant in the
underlease and     (b)   similar terms as to carrying out or paying for repairs
paying insurance premiums and paying the service charges under this lease    
3.25.4.5   without taking from the undertenant unqualified covenants (which the
Tenant shall enforce):     (a)   not to assign the whole of the Premises without
the prior written consent of the Landlord (under this lease)     (b)   not (save
by way of a charge of the whole) to deal In any other way whatsoever with the
Premises or any part thereof and     (c)   to obtain from any assignee of the
Premises a covenant with the Landlord (under this lease) to observe and perform
the covenants and conditions on the part of the Tenant contained in this lease
(other than the covenant to pay rent)

3.25.5   Not without the Landlord’s prior written consent such consent not to be
unreasonably withheld:

  3.25.5.1   to vary the terms of any underlease or     3.25.5.2   to agree any
rent on review under any underlease and if the rent thereunder is to be
determined by a third party in

16



--------------------------------------------------------------------------------



 



      accordance with the conditions therein contained to procure that the
Landlord’s representations as to the rent payable thereunder are made to that
person to the reasonable satisfaction of the Landlord and to provide the
Landlord with details of all rent reviews within one month of agreement or
determination

3.26   To register any disposition

  3.26.1   To give notice in writing of every assignment assent transfer
underlease change of name charge or devolution of or other instrument relating
to or affecting the Premises and to produce a certified copy of the same within
twenty one days after the execution or grant thereof to the solicitors of the
Landlord and to pay their reasonable registration fee (and that of any superior
landlord) in respect of each such instrument PROVIDED THAT registration of any
such document shall not require the Landlord to consider the terms thereof and
shall not be evidence that it has done so.     3.26.2   As soon as reasonably
practicable after the date of this Lease, the Tenant named in the Particulars is
to apply to the Land Registry to note the burden of the rights granted by clause
2 and to note the benefit of the rights reserved by clause 2 on the title number
set out in clauses LR2.1 of the Land Registry Particulars.

3.27   Not to overload premises nor obstruct Conduits

  3.27.1   Not to overload any part of the Premises or to impose a weight or
strain in excess of that which the Premises are constructed to bear with due
margin for safety     3.27.2   Not to stop up or obstruct in any way whatsoever
or permit oil grease or other harmful or excessive matter or substance to enter
the washbasins or lavatory basins or the drains and sewers of the Building and
to employ maintain and renew such plant for treating any deleterious effluent
before permitting the same to enter such drains and sewers as may be required by
the Landlord from time to time in accordance with best modern practice and to
make good at the sole cost of the Tenant all damage caused or cost incurred by
reason of any such stopping up or obstruction.

17



--------------------------------------------------------------------------------



 



3.28   To comply with regulations

      To conform to the Regulation and all other regulations reasonably made by
the Landlord for the proper management of the Building and notified to the
Tenant in writing from time to time and to conform to all such reasonable
regulations and instructions as the Landlord may from time to time make or give
for the regulation of vehicular traffic within the curtilage of the Building and
not to park any vehicle therein or on any adjoining or neighbouring property of
the Landlord without the express written authority of the Landlord to do so.

3.29   Restrictive covenants and Superior Lease

      To observe and perform the obligations contained in:

  3.29.1   the deeds and documents referred to in Schedule 5 so far as the same
are for the time being enforceable and capable of taking effect and     3.29.2  
the Superior Lease (except the obligation to pay rent) insofar as the same
relate to or affect the Premises and are not in this lease specifically the
responsibility of the Landlord.

3.30   Indemnity

      To indemnify the Landlord against all damages losses proper costs expenses
actions demands proceedings and liabilities arising directly or indirectly out
of:

  3.30.1   any act omission or negligence of the Tenant or anyone at the
Premises expressly or impliedly with the Tenant’s authority or     3.30.2   any
breach by the Tenant of the provisions of this lease.

3.31   Value added tax

  3.31.1   To pay the Landlord value added tax chargeable in respect of any
taxable supplies made by the Landlord to the Tenant in connection with this
lease (whether or not at the election of the Landlord)     3.31.2   Where the
Tenant has agreed in this lease to reimburse the Landlord for the costs or
expenses of any supplies provided to the Landlord by a third party (but in
respect of which the Landlord makes no taxable supply to the Tenant) the Tenant
shall also at the same time reimburse the Landlord with an amount equivalent to
the value added input tax incurred by the Landlord save to the extent that the
Landlord is entitled to a credit for such input tax and the Landlord shall use
reasonable endeavours to recover the input tax before requesting the Tenant to
account for the same.

18



--------------------------------------------------------------------------------



 



3.32   Information as to subtenants

      To give to the Landlord in writing the information set out in section
40(1) Landlord and Tenant Act 1954 and all such other information as the
Landlord may reasonably request in relation to any procedure under the said Act
(including copies of all notices served by or on the Tenant pursuant to section
25 or 26) or in relation to the implementation of any rent review within twenty
one days after service at any time during the Term of a notice requesting such
information.

4.   LANDLORD’S COVENANTS

      THE Landlord HEREBY COVENANTS with the Tenant as follows:

4.1   Quiet enjoyment

      That the Tenant paying the rents hereby reserved and observing and
performing the covenants conditions and agreement on the part of the Tenant
herein contained shall and may quietly hold and enjoy the Premises during the
Term without any interruption by the Landlord or persons lawfully claiming under
the Landlord.

4.2   To insure

  4.2.1   To insure in some insurance office of repute (unless such insurance is
vitiated by any act neglect or default of the Tenant or anyone at the Premises
expressly or impliedly with the authority of the Tenant or any undertenant):

  4.2.1.1   the Building and all Landlord’s fixtures and fittings and plant
therein of an insurable nature against destruction or damage by the Insured
Risks in such sum as shall be determined from time to time by the Landlord to
represent the reinstatement cost thereof together with all professional and
other fees and expenses and the cost of site clearance and other incidental
expenses     4.2.1.2   for the loss of two years Rent caused by any of the
Insured Risks

  4.2.2   To supply a summary of such insurance and evidence of the current
premium on request once yearly     4.2.3   In the case of destruction or damage
to the Premises by any of the Insured Risks to ensure that all insurance moneys
(other than for loss of Rent and public liability) received by the Landlord are
with all convenient speed (subject to the necessary labour and materials being

19



--------------------------------------------------------------------------------



 



      procurable and to all necessary statutory consents being obtained) laid
out in reinstating the Premises provided that the Landlord’s liability hereunder
shall be deemed to be satisfied if the Landlord provides premises as convenient
and commodious as but not necessarily identical with that previously existing.

4.3   To repair and to maintain services       Subject to the Tenant paying the
Service Charge when due and unless prevented or restricted by any circumstances
beyond its control the Landlord will so far as the same is not the
responsibility of any other tenant of the Building:

  4.3.1   from time to time repair maintain and renew the Main Structure of the
Building and any other part of the Building used in common and all common
fixtures fittings plant equipment and Conduits therein subject to the proviso
that no liability hereunder shall be deemed to arise unless due notice in
writing of a need for repair has been given to the Landlord by the Tenant or by
another tenant in the Building     4.3.2   so far as practicable provide the
services set out in Part 1(A) of Schedule 3 Provided always that the Landlord
may from time to time withhold discontinue increase or vary the services or any
of them or the times at which they are supplied if the Landlord deems it
reasonably necessary for the more efficient management of the Building as a
whole.

4.4   Superior Lease       To pay the rent reserved by any Superior Lease and to
observe and perform the covenants agreements and provisions thereof but only so
far as the Superior Landlord shall require the same to be observed and performed
and except so far as they are by this lease expressly assumed by the Tenant.  
4.5   To keep the Building in good repair and condition but no better repair and
condition than at the date of this Lease.   5.   FURTHER PROVISIONS      
PROVIDED ALWAYS THAT and it is hereby agreed as follows:   5.1   Forfeiture and
re-entry       That this lease is made upon the express condition that if:

  5.1.1   any reserved rents shall be unpaid for fourteen days after the due
dates whether the same shall have been lawfully demanded or not or

20



--------------------------------------------------------------------------------



 



  5.1.2   any Tenant’s covenant shall not have been observed or performed or    
5.1.3   in respect of a Tenant or a guarantor (not being a company):

  5.1.3.1   an application is made for an interim order under Part VIII of the
Insolvency Act 1986 or     5.1.3.2   a bankruptcy petition is presented or there
is made against him a bankruptcy order or     5.1.3.3   there is summoned any
meeting of creditors or the Tenant makes any proposal to his creditors for a
composition in satisfaction of debts or proposes or enters into any arrangement
of whatever nature with his creditors or

  5.1.4   in respect of a Tenant or a guarantor (being a company):

  5.1.4.1   it enters into liquidation whether compulsory or voluntary (other
than for the purposes of an amalgamation or reconstruction resulting in a
solvent company) or     5.1.4.2   a petition is presented for a winding up order
or an administration order (or the company or its directors resolve to present
either) or it is wound up or     5.1.4.3   there is summoned any meeting of
creditors or the Tenant (or its directors) makes any proposal to the creditors
for a composition in satisfaction of its debts or proposes or enters into any
arrangement of whatever nature for the benefit of the creditors or its members
or     5.1.4.4   there is appointed a receiver or a receiver and manager or an
administrator or an administrative receiver (or a person becomes entitled to
exercise any such powers) or

  5.1.5   the Tenant has any distress or execution levied on any goods at the
Premises

    then it shall be lawful for the Landlord or its authorised agent to re-enter
upon the Premises and to re-possess and enjoy the same as if this lease had not
been made but without prejudice to any right of action or remedy of any party in
respect of any antecedent breach of any of the covenants herein contained.   5.2
  Rent cesser       If the Premises or any part thereof or all access thereto
shall be destroyed or damaged by any of the Insured Risks so as to make the
Premises unfit for

21



--------------------------------------------------------------------------------



 



    occupation or use then (unless the policy moneys for loss of rent shall have
been wholly or partly withheld due to any act neglect or default of the Tenant
or anyone at the Premises expressly or impliedly with the authority of the
Tenant or any undertenant or due to any exclusion or limitation to which the
policy of insurance may be subject) the Rent or a fair proportion thereof
according to the nature and extent of the damage sustained shall be suspended
until the Premises shall again be fit for occupation and use or access shall be
restored or until the expiration of the period for which insurance for loss of
Rent is effected whichever shall be the earlier and any dispute shall be
referred to the award of a single arbitrator to be appointed in default of
agreement upon the application of either party by the President for the time
being of the Royal Institution of Chartered Surveyors in accordance with the
provisions of the Arbitration Act 1996   5.3   Determination       If the
Premises is destroyed or damaged such that the Premises are unfit for occupation
for the Permitted Use or incapable of any access and if the Premises are not
made fit for occupation for the Permitted Use or capable of any access within
3 years after that destruction or damage occurs then either party may by six
months’ notice to the other determine this Lease and on the expiry of that
notice this Lease shall determine.   5.4   Insurance proceeds       Subject to
the provisions for reinstatement of the Premises contained in Clause 4.2.3 the
building insurance proceeds shall belong to the Landlord for its own use and
benefit absolutely.   5.5   Disputes       Any dispute arising as between the
Tenant and the lessee or occupier of any part of the Building or any adjacent or
neighbouring premises belonging to the Landlord as to any easement right or
privilege enjoyed or used in common shall be decided by the Landlord whose
decision shall be binding upon all parties to the dispute.   5.6   Service of
notices

  5.6.1   Any demand or notice under this lease shall be properly served if left
at or sent by fax or post to:

  5.6.1.1   the recipient’s address herein contained (or such substituted
address as shall have been notified in writing) or

22



--------------------------------------------------------------------------------



 



  5.6.1.2   its registered office where the recipient is a company or    
5.6.1.3   the Premises where the recipient is the Tenant

  5.6.2   The provisions as to service by post as contained in section 196 of
the Law of Property Act 1925 as amended by the Recorded Delivery Service Act
1962 shall apply.

5.7   Compensation for disturbance       So far as the Landlord and Tenant Act
1954 shall allow no compensation shall be payable on determination of the
tenancy hereby created.   5.8   Rights and easements       The operation of
section 62 of the Law of Property Act 1925 is excluded from this lease and the
only rights granted to the Tenant are those set out in Schedule 1.   5.9  
Jurisdiction       This lease is governed by the laws of England and (save where
otherwise provided herein) the parties hereto submit to the exclusive
jurisdiction of the English courts in relation to any claim dispute or
difference which may arise hereunder.   5.10   Landlord’s liability       Only
the landlord for the time being shall be liable to observe and perform the
Landlord’s covenants herein.   5.11   The Superior Landlord and mortgagee

  5.11.1   Where the Landlord’s title to the Premises derives from a Superior
Lease or is subject to a mortgage:

  5.11.1.1   the tenancy hereby created is subject to any exceptions and
reservations in the Superior Lease and     5.11.1.2   the rights exercisable by
the Landlord shall also be exercisable by the Superior Landlord and the
mortgagee

  5.11.2   Where the Tenant seeks the Landlord’s consent to any matter:

  5.11.2.1   the Landlord will use its reasonable endeavours to obtain any
requisite consent of the Superior Landlord and of the mortgagee

23



--------------------------------------------------------------------------------



 



  5.11.2.2   the Landlord shall be entitled to withhold its own consent unless
it has obtained such requisite consents and     5.11.2.3   the Tenant shall bear
the reasonable cost to the Landlord (including the costs of the Superior
Landlord and the mortgagee) of obtaining such requisite consents

  5.11.3   Where any matter is to be carried out to the reasonable satisfaction
of the Landlord it shall also if required be carried out to the reasonable
satisfaction of the Superior Landlord and the mortgagee

6.   EXCLUSION OF THE 1954 ACT   6.1   The Landlord and the Tenant agree to
exclude the provisions of sections 24 to 28 of the 1954 Act in relation to the
tenancy created by this Lease. The Tenant confirms that before the date of this
Lease:

  6.1.1   the Landlord served on the Tenant a notice (“the Notice”) dated 14
December 2007 in relation to the tenancy created by this Lease in a form
complying with the requirements of Schedule 1 to the 2003 Order;     6.1.2   the
Tenant, or a person duly authorised by the Tenant, in relation to the Notice
made a statutory declaration (“the Declaration”) dated 19 December 2007 in a
form complying with the requirements of Schedule 2 to the 2003 Order;     6.1.3
  where the Declaration was made by a person other than the Tenant, the
declarant was duly authorised by the Tenant to make the Declaration on the
Tenant’s behalf; and     6.1.4   it was not contractually bound to enter into
the tenancy created by this Lease.

7.   NEW TENANCY       The tenancy hereby created is a new tenancy as defined in
the Landlord and Tenant (Covenants) Act 1995.   8.   RIGHTS OF THIRD PARTIES    
  It is not intended that a third party should have the right to enforce a
provision of this lease pursuant to the Contracts (Rights of Third Parties) Act
1999.   9.   NO AGREEMENT FOR LEASE       It is hereby certified that there is
no agreement for lease to which this lease gives effect

Delivered as a deed on the date hereof

24



--------------------------------------------------------------------------------



 



SCHEDULE 1
Rights Granted

1.   Support       The right of support and protection for such parts of the
Premises as require the same from other parts of the Building and any adjoining
or adjacent premises of the Landlord capable of providing such support and
protection.   2.   Passage of utilities       The right to passage of water soil
gas and electricity and telephone lines (in common with the Landlord and other
tenants of the Building and all other persons entitled thereto) through the
Conduits and with the Landlord’s prior consent and upon reasonable prior notice
being given to all persons affected thereby the right to enter upon other parts
of the Building to make any necessary connections thereto or to cleanse repair
and renew any Conduits serving the Premises causing as little inconvenience as
possible and making good any damage thereby caused.   3.   Use of common parts  
    The right for the Tenant its agents employees and licensees in common with
the Landlord and all others entitled:   3.1   of access to and egress from the
Premises over such parts of the Building and in case of emergency to use such
fire escapes as the Landlord shall from time to time designate   3.2   of access
with vehicles to and from the service yard and loading bay located within the
curtilage of the Building for so long only as shall be required for the purpose
of loading and unloading goods and equipment in connection with the Tenant’s
business provided that no obstruction is thereby caused and that this right is
exercised in strict compliance with any regulations made by the Landlord   3.3  
of use of the lifts lavatories and cloakrooms in the Building designated by the
Landlord for the Tenant’s use   4.   Right to enter adjacent premises       With
the Landlord’s prior consent and upon reasonable prior notice (except in
emergency) given to the Landlord and all other persons affected thereby of
access into and upon the adjacent premises forming part of the Building so far
as may be requisite to enable the Tenant to comply with the Tenant’s obligations

25



--------------------------------------------------------------------------------



 



    herein contained subject to causing as little inconvenience as possible and
making good any damage caused.

26



--------------------------------------------------------------------------------



 



SCHEDULE 2
Rights Reserved by the Landlord

1.   Support       The right of support and protection from the Premises for
such parts of the Building and any adjoining or adjacent premises of the
Landlord as require such support and protection.   2.   Passage of utilities    
  The right to uninterrupted passage of water soil gas electricity and telephone
lines through the Conduits for the time being belonging to or running through or
under the Premises or any land and premises over which the Tenant enjoys rights
hereunder from and to the remainder of the Building or any adjoining or adjacent
premises of the Landlord AND the right to enter upon the Premises or other land
aforesaid at all reasonable times for the purpose of making connections thereto
or to inspect cleanse repair renew or remove the same making good any damage
thereby caused to the Premises.   3.   Easements       All rights and easements
privileges in the nature of easements or quasi-easements now existing in or over
the Premises for the benefit of the Building or any adjoining or adjacent
premises of the Landlord.   4.   Right of entry       The right at reasonable
times and on reasonable notice (except in emergency) to enter the Premises for
the purposes of:   4.1   inspecting the condition and state of repair thereof  
4.2   carrying out any works for which the Landlord or the Tenant is liable
under this lease or by statute   4.3   carrying out any works to any property
adjoining the Premises or to any party structure Conduits or other thing used by
the Tenant in common with others

subject to the persons so entering making good any physical damage to the
Premises caused by such entry to the reasonable satisfaction of the Tenant.   5.
  Right to alter       The right at any time without making any compensation to
build on alter or add to the exterior of the Premises or build on alter add to
extend erect demolish or redevelop any other part of the Building or any
adjoining or neighbouring

27



--------------------------------------------------------------------------------



 



    premises notwithstanding any interference caused to the Premises or any
access of light and air thereto.

28



--------------------------------------------------------------------------------



 



SCHEDULE 3
SERVICES
Part 1(A)
Services provided

1.   Complying with the Landlord’s repairing covenant hereinbefore contained and
cleaning down painting and decorating the exterior of the Building (including
the window frames) and the common parts as and when required.   2.   The
provision maintenance repair and replacement (where beyond economic repair) in
the Building of:   2.1   a security alarm system   2.2   fire fighting alarm and
prevention equipment   2.3   notices and signs deemed necessary by the Landlord
for the health and safety of all those in the Building and for the control of
the Building   3.   Providing for the benefit of the Building or the tenants:  
3.1   cleaning of the common parts   3.2   the periodic collection and removal
of refuse   3.3   traffic control   3.4   porterage   3.5   security control  
3.6   caretaker or other staff   3.7   general management   4.   Complying with
the Landlord’s obligations under the deeds and documents referred to in Schedule
5 and the Superior Lease (other than payment of rent) if and insofar as they
relate to the Building and are not by this lease expressly assumed by the
Tenant.   5.   Providing any other services or carrying out any other work which
the Landlord acting reasonably shall from time to time consider necessary for
the benefit of the Building or its environment.

29



--------------------------------------------------------------------------------



 



Part 1(B)
Service expenses
The Service Costs for each Service Charge Year shall (without limitation)
include:

1.   The salaries and all other employment costs of all staff and the cost of
providing them with necessary office space residential accommodation motor
transport office equipment stationery telephone facilities working clothes and
all other equipment required for the proper performance of their duties   2.  
The fees and expenses payable to any independent professional or other person
whom the Landlord may from time to time employ in connection with the provision
of the services   3.   All rates taxes (except taxes assessed on the Landlord
solely due to its ownership of the Building) and outgoings (including
electricity gas and telephone charges) payable by the Landlord in respect of
whole or part of the Building   4.   The expenses of complying with all
statutory requirements and the requirements of any competent authority in
relation to the Estate.   5.   The provision of a sinking fund in each year of a
reasonable sum to cover the prospective and contingent costs of carrying out
repairs decorations and replacements to the Estate the Landlord’s fixtures and
fittings thereon or plant machinery equipment and other items upon or serving
the Estate   6.   The costs of administering the services including keeping the
accounts and records thereof (being initially a yearly sum equal to ten per cent
(10%) of the other annual Service Costs) whether carried out by the Landlord or
its agent   7.   Any interest charges incurred on expenditure not covered by the
interim advance payments payable under Part 2 of this Schedule.

30



--------------------------------------------------------------------------------



 



Part 2
Service charge

1.   The Service Charge to be paid by the Tenant shall be such fair proportion
(which may if appropriate be the whole amount) of the actual or anticipated
Service Costs for each Service Charge Year which shall be assessed by the
Landlord or its Surveyor according to a reasonable and proper basis for
apportionment applicable from time to time to the Premises.   2.   The Landlord
may make and send to the Tenant notice in writing of the Landlord’s reasonable
estimate of the anticipated Service Costs and the Service Charge applicable to
the Premises for the coming Service Charge Year and the Tenant shall pay such
estimate of the Service Charge by equal quarterly instalments in advance on the
usual quarter days.   3.   The Landlord will (unless prevented by causes beyond
its control) prepare and send to the Tenant a statement of the actual Service
Costs and Service Charge for each Service Charge Year as soon as practicable
after the end of such year and in the event of the Service Charge for the
Premises exceeding the aggregate amount paid by the Tenant for such year the
Tenant will pay the balance due to the Landlord forthwith and in the event of
the aggregate amount being greater the excess will be credited by the Landlord
by way of set-off against the next instalment of Service Charge due from the
Tenant.   4.   The Landlord will not charge the Tenant any part of the Service
Costs which shall be attributable from time to time to such parts of the
Building as shall be designed and available for letting but which remain unlet
or which are occupied by the Landlord (save for the common parts of the Building
and any staff accommodation) during the whole or proportionately for any part of
the relevant Service Charge Year.   5.   In the event of the Building being
altered added to or extended the Service Charge may be adjusted by the Landlord
in such manner as the Landlord shall deem to be just and equitable.

31



--------------------------------------------------------------------------------



 



SCHEDULE 4
Guarantee Covenants
The Guarantor covenants with the Landlord as principal debtor or covenantor that
whilst the Tenant is bound by the Tenant’s covenants in this lease:

1.   The Tenant will pay the rents hereby reserved and observe and perform all
its covenants herein and that on default the Guarantor will pay the rents hereby
reserved and observe and perform the covenants in respect of which the Tenant is
in default and indemnify the Landlord against all claims demands damages proper
costs losses and expenses arising directly or indirectly out of such default and
the liability of the Guarantor shall not be affected by any:   1.1   time given
to the Tenant or any neglect or forbearance by the Landlord in enforcing the
payment of the rents or the observance or performance of the Tenant’s covenants
or any refusal by the Landlord to accept rent at a time when the Landlord is
entitled to re-enter the Premises   1.2   variation of the terms of this lease  
1.3   surrender of part   1.4   other act or thing by which (but for this
provision) the Guarantor would have been released.   2.   If the tenancy hereby
granted shall be prematurely determined (save where agreed by the Landlord and
the Tenant) or if the same shall be disclaimed the Guarantor will (if so
required by the Landlord) either (in the event of determination of the lease)
accept from the Landlord the grant of a new lease of the Premises from the date
of such determination or disclaimer for the residue of the Term then unexpired
at the same rents hereinbefore reserved and subject to the like covenants and
provisos as are herein contained (and in such event the Guarantor will execute
and deliver to the Landlord a counterpart lease) or (if the lease remains
extant) accept the vesting of this lease and in either case the Guarantor will
pay the Landlord’s proper costs disbursements and value added tax.   3.   If the
Landlord shall not require the Guarantor to take a lease of the Premises
pursuant to paragraph 2 above the Guarantor shall nevertheless upon demand pay
to the Landlord a sum equal to the rent and to all other payments that would
have been payable under this lease but for the determination or disclaimer in
respect of the period from the date of the said determination or disclaimer
until the expiration of six months therefrom or until the Premises shall have
been relet by the Landlord whichever shall first occur.

32



--------------------------------------------------------------------------------



 



SCHEDULE 5
Deeds
Matters contained mentioned or referred to in the Landlord’s registered title
No. WK268918 so far as the same are subsisting and capable of being enforced and
affect the Building or the Premises.


33



--------------------------------------------------------------------------------



 



SIGNED AS A DEED by KUC PROPERTIES
LIMITED acting by a director and its attorney
[ILLEGIBLE]
 
Director
A. Mc Donald, Attorney

34



--------------------------------------------------------------------------------



 



SIGNED AS A DEED by OCEAN POWER TECHNOLOGIES LIMITED acting by a director and
its secretary
/s/ M. R. DRAPER
 
Director M. R. DRAPER
/s/ ERIC A. ASH
 
Director ERIC A. ASH

35